Citation Nr: 0531780	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  96-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a disc disability 
of the lumbar spine, to include as due to service-connected 
lumbosacral strain.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the above claims.  In December 2002, a 
hearing was held before the undersigned, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7109(c).  

This claim was previously before the Board and was most 
recently remanded in November 2003.

The issue of entitlement to service connection for a disc 
disability of the lumbar spine is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Additionally, the Board notes that the veteran is currently 
service-connected for a lumbosacral strain disability.  A 
grant of service connection for a disc disability of the 
lumbar spine could affect the rating percentage assigned to 
the veteran's service-connected lumbosacral strain as both 
issues involve disability of the lumbosacral spine and 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Thus the claim for an 
increased rating for the veteran's lumbosacral strain 
disability appears to be inextricably intertwined with the 
claim for entitlement to service connection for a disc 
disability of the lumbosacral spine.  See generally Holland 
v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 
31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).  
Therefore, the Board is deferring action on the issue of 
entitlement an increased rating for service-connected 
lumbosacral strain until after the Board has the opportunity 
to adjudicate the issue of entitlement to service connection 
for a disc disability of the lumbosacral spine.

REMAND

The Board notes that at his May 2004 VA examination, the 
veteran reported receiving Social Security Administration 
(SSA) disability benefits since 1999 for his back disability 
and a bipolar disorder.  Such records could be relevant to 
adjudication of the current claims and appropriate action is 
necessary to obtain any such records before the Board may 
properly proceed with appellate review.

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed and it 
should be determined if the various 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


